Citation Nr: 1123514	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  08-07 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified at a hearing in support of his claim in December 2008 before a Veterans Law Judge who has since retired.  

In June 2009, the Board reopened the Veteran's claim for service connection and remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

In December 2008, the Veteran testified at a Travel Board hearing.  Since then, the Veterans Law Judge who conducted the hearing left the Board.  The law requires that the Veterans Law Judge who conducted the hearing must participate in the decision made on the appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In May 2011, the Veteran was offered an opportunity to testify at another hearing.  38 C.F.R. § 20.717.  The Veteran responded that he wished to appear at a video conference hearing before a Veterans Law Judge.  Therefore, this case must be remanded so he may be scheduled for a video conference hearing before the Board may adjudicate his appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700(a), 20.703, 20.704 (2010).  

Further, in a July 2010 statement, the Veteran reported that he receives Social Security Disability Insurance (SSDI) due to his psychiatric disorder.  This statement put VA on notice that he is in receipt of disability payments from the Social Security Administration (SSA).  Aside from a May 1999 Social Security examination form, his SSA records are not associated with his claims folder, and there is no evidence that the RO has attempted to obtain them.  As the SSA records may be relevant to the Veteran's claim for an acquired psychiatric disorder, VA is obligated to attempt to obtain them.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all medical and other records concerning the Veteran's claim with that agency for disability benefits and/or supplemental income, including a copy of that agency's decision in response to his claim.  All records obtained must be associated with the claims file.  If the search for these additional records is unsuccessful, and further attempts to obtain them would be futile, document this in the claims file and notify the Veteran in accordance with  38 C.F.R. § 3.159(c)(2) and (3).  

2.  If the claim cannot be granted based on the foregoing Social Security records, the RO should issue a supplemental statement of the case.  Thereafter, schedule the Veteran for a video conference hearing at the earliest available opportunity.  Notify him of the date, time and location of his hearing.  Associate a copy of the notification letter with his claims file.  If he elects to withdraw his hearing request or fails to report for his hearing, document this in his claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


